UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

David Abiodun K.G.B. Onafeko, )
Plaintiff, §
v. § Civil Action No. 18-2241 (UNA)
Google, LLC et al., §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis The Court Will grant the plaintiff s application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only When a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection Co. v, Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit Within the court’s
jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts Warrants dismissal of the
action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff sues three private entities, including “Google LLC,” listed in the complaint as

residing at the same address in Washington, D.C. See Compl at 2. Plaintiff identifies as “a
l

British European Citizen, resident in United States.” ]d. at 4. He has moved separately to use a
P.O. Box address in Washington, D.C.

The complaint is far from clear; it “involves claim[s] for Specific Performance
Injunction, . . . breach of contract, inhumane treatment, negligence, . . . bribery, fraud, hacking or
data breach or illegal access to data etc.” Compl. at 5. Such claims do not present a federal
question under § 1331, Which leaves diversity jurisdiction as a possibility. But plaintiff has pled
no amount in controversy, let alone the threshold amount for exercising diversity jurisdiction
Moreover, it is a “Well-established rule” that the diverse citizenship requirement be “assessed at
the time the suit is filed.” Freeport-McMoRcm, Inc. v. K N Energy, Inc., 498 U.S. 426, 428
(1991). Therefore, “the citizenship of every party to the action must be distinctly alleged [in the
complaint] and cannot be established presumptively or by mere inference,” Meng v. Schwartz,
305 F. Supp. 2d 49, 55 (D.D.C. 2004), and an “ ‘allegation of residence alone is insufficient to
establish the citizenship necessary for diversity jurisdiction,’ ” Novak v. Capital Mgmt. & Dev.
Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex Consulting Corp. v. Watt, 722 F.2d
779, 792 n.20 (D.C. Cir. 1983)). A corporation, such as plaintiff purports to sue, “Shall be
deemed a citizen of every State . . . by Which it has been incorporated and of the State . . . Where
it has its principal place of business[,]” 28 U.S.C. § 1332(c). Plaintiff has provided no
information to ascertain each defendant’s citizenship. Consequently, this case Will be dismissed

A separate order accompanies this Memorandum Opinion.

 

Date: October 2 § , 2018

